Cooley, J.
The defect in these proceedings is that they do not with sufficient certainty define the land to be ¡taken for the purposes of the drain.
The application for the laying out of a drain gave a line ■merely, without indicating the width. The petition to the probate judge for the appointment of commissioners gave a more particular description of the line, but like the application, gave no width, and the bounds of the land to be ¡taken are first given in the report of the commissioners which proposed the taking of three feet in width on each ■side the line described in the preceding papers. Where land is to be taken from the owner for public purposes, the description should be as definite as is necessary in a ■deed; and if several successive steps are to be taken, in the course of which the land must be identified and described, the description should be sufficient in every instance, that *466it may be seen that the successive steps are not referable to different premises. The importance of this is especially manifest when, as in this case, a negotiation with the owner with a view to an agreement if possible, is contemplated as a preliminary step; for if no precise description of land appears till a later stage of the proceedings, it can never be known from the record whether the negotiation was or was not for the land finally described, or whether the negotiation would have failed if the owner had been notified what the precise limits were of the land proposed to be taken.
In this case if it was competent to take six feet in width under papers which gave a line merely, it would have been equally competent to take fifty. But it is plain that a proceeding so wanting in certainty cannot be supported.
It will therefore be quashed.
The other Justices concurred.